Order, Supreme Court, New York County (Jane Solomon, J.), entered April 25, 1995, which, inter alia, denied defendants’ cross motion for a protective order limiting questioning at deposition concerning certain assertedly confidential investigations, unanimously affirmed, without costs.
The court’s order, which provides for an in camera review of any assertedly sensitive documents identified at the deposition to determine subsequent particularized objections by defendants to their disclosure, properly balanced the competing interests of the parties at this juncture of the litigation, and was otherwise a proper exercise of discretion (see, Cirale v 80 Pine St. Corp., 35 NY2d 113, 118-119). Concur—Rosenberger, J. P., Ellerin, Rubin, Williams and Andrias, JJ.